
	

113 S2230 IS: Investing in Student Success Act of 2014
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2230
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2014
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide the legal framework necessary for the growth of innovative private financing options for
			 students to fund postsecondary education, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Investing in Student Success Act of 2014.
		
			I
			Authorization of Income Share Agreements 
			
				101.
				Purpose; lawfulness of instruments; preemption of State law
				
					(a)
					Purpose
					It is the purpose of this title to authorize individuals to enter into income share agreements for
			 the purposes of obtaining funds in exchange for agreeing to pay to the
			 holder of the contract a specified percentage of the individual’s future
			 income.
				
					(b)
					Lawfulness of contracts; preemption
					Any income share agreement that complies with the requirements of section 102 shall be a valid,
			 binding, and enforceable contract notwithstanding any State law limiting
			 or otherwise regulating assignments of future wages or other income.
				
				102.
				Terms and conditions of income share agreement contracts
				
					(a)
					Definition of income share agreement
					For purposes of this title, the term income share agreement means an agreement between an individual and any other person under which the individual commits
			 to pay a specified percentage of the individual’s future income, for a
			 specified period of time, in exchange for payments to or on behalf of such
			 individual for postsecondary education, workforce development, or other
			 purposes.
				
					(b)
					Terms and conditions of agreements
					An income share agreement complies with the requirements of this section if the contract complies
			 with each of the following conditions:
					
						(1)
						Specified percentage of income
						An income share agreement shall specify the percentage of future income which the individual will
			 be obligated to pay, except that the contract shall exempt, at a minimum,
			 the first $10,000 (adjusted each year to reflect changes in the Consumer
			 Price Index for All Urban Consumers published by the Bureau of Labor
			 Statistics of the Department of Labor for the most recent 12-month period
			 for which such data are available) of an individual’s income when
			 determining the individual’s obligation for a given year.
					
						(2)
						Definition of income
						An income share agreement shall specify the definition of income to be used for purposes of
			 calculating an individual’s obligation under the contract.
					
						(3)
						Aggregate limitation on obligation
						No eligible individual may enter into any income share agreement if the total percentage of such
			 individual’s future income that the individual agrees to pay under that
			 contract, and any other income share agreements of such individual,
			 exceeds 15 percent of such future income.
					
						(4)
						Specified duration; extension of period
						An income share agreement shall specify the maximum period of time during which the individual will
			 be obligated to pay a portion of the individual’s future income, except
			 that—
						
							(A)
							except as provided in subparagraph (B), such period may not exceed 360 months; and
						
							(B)
							such contract may provide that such period may be extended by the number of years during which the
			 individual’s income is below the exemption amount specified in the
			 agreement under paragraph (1).
						
						(5)
						Early termination
						An income share agreement shall specify the terms and conditions by which the individual may
			 extinguish the individual’s obligations under the contract before the end
			 of the payment period specified in the agreement, based on the remaining
			 term of such period.
					
					(c)
					Required disclosures
					An income share agreement does not comply with the requirements of this section unless the
			 individual who is committing to pay future income is provided, before
			 entry into such agreement, a disclosure document that clearly and simply
			 discloses that—
					
						(1)
						the agreement is not a debt instrument, and that the amount the individual will be required to pay
			 under the agreement—
						
							(A)
							may be more or less than the amount provided to the individual; and
						
							(B)
							will vary in proportion to the individual’s future income;
						
						(2)
						the obligations of the individual under the agreement are not dischargeable under bankruptcy law;
					
						(3)
						whether the obligations of the individual under the agreement may be extinguished by accelerating
			 payments, and, if so, under what terms;
					
						(4)
						the duration of the individual’s obligations under the agreement (absent such accelerating
			 payments), including any circumstances under which the contract would be
			 extended;
					
						(5)
						the percentage of income the individual is committing to pay and the amount of income that is
			 exempt from the calculation of the individual’s obligation; and
					
						(6)
						the definition of income to be used for purposes of calculating the individual’s obligation.
					
					(d)
					Noninterference
					An income share agreement shall not be construed to give the contract holder any rights over an
			 individual’s actions—it simply represents an obligation by the individual
			 to pay the specific percentage of future income.
				
				103.
				Definitions
				As used in this title:
				
					(1)
					State
					The term State includes, in addition to the several States of the Union, the Commonwealth of Puerto Rico, the
			 District of Columbia, Guam, American Samoa, the Virgin Islands, the
			 government of the Northern Mariana Islands, and the Trust Territory of the
			 Pacific Islands.
				
					(2)
					State law
					The term State law means any law, decision, rule, regulation, or other action having the effect of a law of any State
			 or any political subdivision of a State, or any agency or instrumentality
			 of a State or political subdivision of a State, except that a law of the
			 United States applicable only to the District of Columbia shall be treated
			 as a State law (rather than a law of the United States).
				
				104.
				Preemption of State Law with respect to usury
				Income share agreements shall not be subject to State usury laws.
			
			II
			Tax Treatment of Income Share Agreements
			
				201.
				Tax treatment of income share agreements
				
					(a)
					Exclusion from gross income of income share agreement proceeds
					Payments made under an income share agreement to or on behalf of the individual who commits to pay
			 a specified percentage of such individual’s future income to another
			 person under such agreement shall not be includible in the gross income of
			 such individual for purposes of the Internal Revenue Code of 1986.
				
					(b)
					Treatment of payments of future income
					Payments of future income received by another person under an income share agreement shall be
			 treated for purposes of the Internal Revenue Code of 1986—
					
						(1)
						first, with respect to so much of such payments as does not exceed the amount of the payments to
			 which subsection (a) applies with respect to such agreement, as a
			 repayment of investment in the contract which reduces the holder’s basis
			 in such agreement, and
					
						(2)
						second, as interest which is includible in gross income.
					
					(c)
					Income share agreement
					For purposes of this title, the term income share agreement has the meaning given such term under title I.
				
			III
			Qualified education loan
			
				301.
				Qualified education loan
				
					(a)
					In general
					Paragraph (1) of section 221(d) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following: Such term includes any income share agreement (as defined in section 102 of the Investing in Student Success Act of 2014), except that payments made by the taxpayer
			 during the taxable year to meet an income share agreement obligation shall
			 not be taken into account under subsection (a).
				
					(b)
					Information reporting not required
					Subsection (e) of section 6050S of such Code is amended by inserting (without regard to the last sentence thereof) after section 221(d)(1).
				
			IV
			Federal Individual Assistance Treatment of Income Share Agreements
			
				401.
				Amounts received not treated as income in calculation of financial need under the Higher Education
			 Act of 1965
				No portion of any amounts received by an individual for entering into an income share agreement (as
			 such term is defined in title I) shall be included as income or assets in
			 the computation of expected family contribution for any program funded in
			 whole or in part under the Higher Education Act of 1965.
			
			V
			Investment Company treatment
			
				501.
				Businesses making income share agreements excluded from investment company treatment
				Section 3(c) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)) is amended—
				
					(1)
					in paragraph (4), by inserting after industrial banking, the following: income share agreements (as defined under section 102 of the Investing in Student Success Act of 2014),; and
				
					(2)
					in paragraph (5), by inserting , including income share agreements after services each place such term appears.
				
